     Case 3:20-cv-01367-BEN-MDD Document 1 Filed 07/17/20 PageID.1 Page 1 of 9




 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 866-598-5042
 6
     Fax: 866-633-0228
     tfriedman@toddflaw.com
 7   mgeorge@toddflaw.com
 8   abacon@toddflaw.com
     Attorneys for Plaintiffs,
 9
10                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF CALIFORNIA
11
12   MARIANO BENITEZ, individually ) Case No. '20CV1367 BEN MDD
13   and on behalf of all others similarly )
     situated,                             ) CLASS ACTION
14                                         )
15   Plaintiff,                            ) COMPLAINT FOR VIOLATIONS
                                           ) OF:
16
            vs.                            )
17                                         ) 1. NEGLIGENT VIOLATIONS OF
                                                THE TELEPHONE CONSUMER
18                                         )    PROTECTION ACT [47 U.S.C.
     ASSURANCE 832; DOES 1 through )            §227 ET SEQ.]
19   10, inclusive,                        ) 2. WILLFUL VIOLATIONS OF THE
                                                TELEPHONE CONSUMER
20                                         )    PROTECTION ACT [47 U.S.C.
     Defendants.                           )    §227 ET SEQ.]
21
                                           )
22                                         ) DEMAND FOR JURY TRIAL
23         Plaintiff, MARIANO BENITEZ (“Plaintiff”), individually and all others
24   similarly situated, alleges the following upon information and belief based upon
25   personal knowledge:
26                             NATURE OF THE CASE
27         1.    Plaintiff brings this action individually and on behalf of all others
28   similarly situated seeking damages and any other available legal or equitable


                                CLASS ACTION COMPLAINT
                                           -1-
     Case 3:20-cv-01367-BEN-MDD Document 1 Filed 07/17/20 PageID.2 Page 2 of 9




 1   remedies resulting from the illegal actions of ASSURANCE 832 (“Defendant”), in
 2   negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
 3   telephone in violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227
 4   et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
 5                              JURISDICTION & VENUE
 6         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7   a resident of California, seeks relief on behalf of a Class, which will result in at
 8   least one class member belonging to a different state than that of Defendant, a
 9   company with its principal place of business and State of Incorporation in Nevada
10   state. Plaintiff also seeks up to $1,500.00 in damages for each call in violation of
11   the TCPA, which, when aggregated among a proposed class in the thousands,
12   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
13   diversity jurisdiction and the damages threshold under the Class Action Fairness
14   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
15         3.     Venue is proper in the United States District Court for the Southern
16   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
17   because Defendant does business within the state of California and Plaintiff resides
18   within this District.
19                                       PARTIES
20         4.     Plaintiff, MARIANO BENITEZ (“Plaintiff”), is a natural person
21   residing in San Diego County of the state of California and is a “person” as defined
22   by 47 U.S.C. § 153 (10).
23         5.     Defendant, ASSURANCE 832 (“Defendant”), is a small business loan
24   company and is a “person” as defined by 47 U.S.C. § 153 (10).
25         6.     The above named Defendant, and its subsidiaries and agents, are
26   collectively referred to as “Defendants.” The true names and capacities of the
27   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
28   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious


                                  CLASS ACTION COMPLAINT
                                             -2-
     Case 3:20-cv-01367-BEN-MDD Document 1 Filed 07/17/20 PageID.3 Page 3 of 9




 1   names. Each of the Defendants designated herein as a DOE is legally responsible
 2   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 3   Complaint to reflect the true names and capacities of the DOE Defendants when
 4   such identities become known.
 5         7.     Plaintiff is informed and believes that at all relevant times, each and
 6   every Defendant was acting as an agent and/or employee of each of the other
 7   Defendants and was acting within the course and scope of said agency and/or
 8   employment with the full knowledge and consent of each of the other Defendants.
 9   Plaintiff is informed and believes that each of the acts and/or omissions complained
10   of herein was made known to, and ratified by, each of the other Defendants.
11                              FACTUAL ALLEGATIONS
12         8.     Beginning on or around January 2, 2020, Defendant contacted
13   Plaintiff on his cellular telephone, ending in -7919 in an effort to sell or solicit its
14   services.
15         9.     When Plaintiff answered the phone there was an approximately 10
16   second pause before Nate Ohm responded to Plaintiff. When Plaintiff asked if his
17   number had be dialed by hand, Nate Ohm responded that the Defendant does not
18   dial numbers by hand.
19         10.    Defendant contacted Plaintiff on his cellular telephone from the
20   telephone number (702) 832-1101.
21         11.    Defendant used an “automatic telephone dialing system”, as defined
22   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or solicit its
23   business services. At one or more instance during these calls, Defendant utilized
24   an “artificial or prerecorded voice” as prohibited by 47 U.S.C. § 227(b)(1)(A).
25         12.    Defendant’s calls constituted calls that were not for emergency
26   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
27         13.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
28   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.


                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 3:20-cv-01367-BEN-MDD Document 1 Filed 07/17/20 PageID.4 Page 4 of 9




 1         14.    Plaintiff does not have a business relationship with Defendant.
 2         15.    Defendant’s calls were placed to telephone number assigned to a
 3   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 4   pursuant to 47 U.S.C. § 227(b)(1).
 5         16.    Plaintiff is not a customer of Defendant’s services and has never
 6   provided any personal information, including his cellular telephone number, to
 7   Defendant for any purpose whatsoever. Accordingly, Defendant never received
 8   Plaintiff’s “prior express consent” to receive calls using an automatic telephone
 9   dialing system or an artificial or prerecorded voice on his cellular telephone
10   pursuant to 47 U.S.C. § 227(b)(1)(A).
11                                CLASS ALLEGATIONS
12         17.    Plaintiff brings this action on behalf of himself and all others similarly
13   situated, as a member of the proposed class (hereafter “The Class”) defined as
14   follows:
15
16                All persons within the United States who received any
                  telephone calls from Defendant to said person’s cellular
17                telephone made through the use of any automatic
18                telephone dialing system or an artificial or prerecorded
                  voice and such person had not previously consented to
19
                  receiving such calls within the four years prior to the
20                filing of this complaint through to the date of class
21                certificaiton.

22
           18.    Plaintiff represents, and is a member of, The Class, consisting of All
23
     persons within the United States who received any telephone calls from Defendant
24
     to said person’s cellular telephone made through the use of any automatic telephone
25
     dialing system or an artificial or prerecorded voice and such person had not
26
     previously not provided their cellular telephone number to Defendant within the
27
     four years prior to the filing of this Complaint through the date of class certification.
28
           19.    Defendant, its employees and agents are excluded from The Class.


                                    CLASS ACTION COMPLAINT
                                               -4-
     Case 3:20-cv-01367-BEN-MDD Document 1 Filed 07/17/20 PageID.5 Page 5 of 9




 1   Plaintiff does not know the number of members in The Class, but believes the Class
 2   members number in the thousands, if not more. Thus, this matter should be
 3   certified as a Class Action to assist in the expeditious litigation of the matter.
 4           20.      The Class is so numerous that the individual joinder of all of its
 5   members is impractical. While the exact number and identities of The Class
 6   members are unknown to Plaintiff at this time and can only be ascertained through
 7   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 8   The Class includes thousands of members.            Plaintiff alleges that The Class
 9   members may be ascertained by the records maintained by Defendant.
10           21.      Plaintiff and members of The Class were harmed by the acts of
11   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
12   and Class members via their cellular telephones thereby causing Plaintiff and Class
13   members to incur certain charges or reduced telephone time for which Plaintiff and
14   Class members had previously paid by having to retrieve or administer messages
15   left by Defendant during those illegal calls, and invading the privacy of said
16   Plaintiff and Class members.
17           22.      Common questions of fact and law exist as to all members of The
18   Class which predominate over any questions affecting only individual members of
19   The Class. These common legal and factual questions, which do not vary between
20   Class members, and which may be determined without reference to the individual
21   circumstances of any Class members, include, but are not limited to, the following:
22
        a.         Whether, within the four years prior to the filing of this Complaint
23                 through the date of class certification, Defendant made any call (other
24                 than a call made for emergency purposes or made with the prior express
                   consent of the called party) to a Class member using any automatic
25
                   telephone dialing system or any artificial or prerecorded voice to any
26                 telephone number assigned to a cellular telephone service;
27      b.         Whether Plaintiff and the Class members were damaged thereby, and the
                   extent of damages for such violation; and
28      c.         Whether Defendant should be enjoined from engaging in such conduct in


                                     CLASS ACTION COMPLAINT
                                                -5-
     Case 3:20-cv-01367-BEN-MDD Document 1 Filed 07/17/20 PageID.6 Page 6 of 9




 1                  the future.
 2
              23.      As a person that received numerous calls from Defendant using an
 3
     automatic telephone dialing system or an artificial or prerecorded voice, without
 4
     Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of The
 5
     Class.
 6
              24.      Plaintiff will fairly and adequately protect the interests of the members
 7
     of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 8
     class actions.
 9
              25.      A class action is superior to other available methods of fair and
10
     efficient adjudication of this controversy, since individual litigation of the claims
11
     of all Class members is impracticable. Even if every Class member could afford
12
     individual litigation, the court system could not. It would be unduly burdensome
13
     to the courts in which individual litigation of numerous issues would proceed.
14
     Individualized litigation would also present the potential for varying, inconsistent,
15   or contradictory judgments and would magnify the delay and expense to all parties
16   and to the court system resulting from multiple trials of the same complex factual
17   issues. By contrast, the conduct of this action as a class action presents fewer
18   management difficulties, conserves the resources of the parties and of the court
19   system, and protects the rights of each Class member.
20            26.      The prosecution of separate actions by individual Class members
21   would create a risk of adjudications with respect to them that would, as a practical
22   matter, be dispositive of the interests of the other Class members not parties to such
23   adjudications or that would substantially impair or impede the ability of such non-
24   party Class members to protect their interests.
25            27.      Defendant has acted or refused to act in respects generally applicable
26   to The Class, thereby making appropriate final and injunctive relief with regard to
27   the members of the Class as a whole.
28



                                       CLASS ACTION COMPLAINT
                                                  -6-
     Case 3:20-cv-01367-BEN-MDD Document 1 Filed 07/17/20 PageID.7 Page 7 of 9




 1                           FIRST CAUSE OF ACTION
            Negligent Violations of the Telephone Consumer Protection Act
 2                               47 U.S.C. §227 et seq.
 3          28. Plaintiff repeats and incorporates by reference into this cause of
 4   action the allegations set forth above.
 5          29.   The foregoing acts and omissions of Defendant constitute numerous
 6   and multiple negligent violations of the TCPA, including but not limited to each
 7   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 8          30.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 9   seq., Plaintiff and the Class Members are entitled to an award of $500.00 in
10   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
11   227(b)(3)(B).
12          31.   Plaintiff and the Class members are also entitled to and seek
13   injunctive relief prohibiting such conduct in the future.
14
15                       SECOND CAUSE OF ACTION
      Knowing and/or Willful Violations of the Telephone Consumer Protection
16                                      Act
17                            47 U.S.C. §227 et seq.
18       32. Plaintiff repeats and incorporates by reference into this cause of
19   action the allegations set forth above.
20          33.   The foregoing acts and omissions of Defendant constitute numerous
21   and multiple knowing and/or willful violations of the TCPA, including but not
22   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
23   seq.

24          34.   As a result of Defendant’s knowing and/or willful violations of 47

25
     U.S.C. § 227 et seq., Plaintiff and the Class members are entitled to an award of

26
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

27
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

28
            35.   Plaintiff and the Class members are also entitled to and seek



                                  CLASS ACTION COMPLAINT
                                             -7-
      Case 3:20-cv-01367-BEN-MDD Document 1 Filed 07/17/20 PageID.8 Page 8 of 9




 1   injunctive relief prohibiting such conduct in the future.
 2
 3                                PRAYER FOR RELIEF
 4    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 5
 6                           FIRST CAUSE OF ACTION
            Negligent Violations of the Telephone Consumer Protection Act
 7                               47 U.S.C. §227 et seq.
 8
                • As a result of Defendant’s negligent violations of 47 U.S.C.
 9
                  §227(b)(1), Plaintiff and the Class members are entitled to and
10                request $500 in statutory damages, for each and every violation,
11                pursuant to 47 U.S.C. 227(b)(3)(B); and

12              • Any and all other relief that the Court deems just and proper.
13
                         SECOND CAUSE OF ACTION
14
      Knowing and/or Willful Violations of the Telephone Consumer Protection
15                                      Act
16                            47 U.S.C. §227 et seq.

17              • As a result of Defendant’s willful and/or knowing violations of 47
18                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
                  and request treble damages, as provided by statute, up to $1,500, for
19
                  each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
20                U.S.C. §227(b)(3)(C); and
21
                • Any and all other relief that the Court deems just and proper.
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///


                                  CLASS ACTION COMPLAINT
                                             -8-
     Case 3:20-cv-01367-BEN-MDD Document 1 Filed 07/17/20 PageID.9 Page 9 of 9




 1                                    JURY DEMAND
 2         36.    Pursuant to the Seventh Amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5         Respectfully submitted this 17th day of July 2020.
 6
 7                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 8
 9                                     By: /s Todd M. Friedman
                                           Todd M. Friedman
10                                         Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -9-
